               Case 19-26667   Doc 49   Filed 08/09/20   Page 1 of 4




               IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF MARYLAND

IN RE:                                     *

     JAMES D. WEBSTER                      *      Case No. 19-26667
     DONNA M. WEBSTER
                                           *      Chapter 13

     Debtor(s)
                                           *

*    *     *      *     *      *    *      *      *      *     *       *   *

               OBJECTION TO CLAIM OF
DEPARTMENT OF THE TREASURY – INTERNAL REVENUE SERVICE
                     CLAIM #21-1

                            NOTICE TO CLAIMANT


     WITHIN THIRTY (30) DAYS AFTER THE DATE ON THE
CERTIFICATE OF SERVICE OF THIS OBJECTION, YOU MAY FILE AND
SERVE A MEMORANDUM IN OPPOSTION, TOGETHER WITH ANY OTHER
EVIDENCE YOU WISH TO ATTACH IN SUPPORT OF YOUR CLAIM,
UNLESS YOU WISH TO RELY SOLELY UPON THE PROOF OF CLAIM. AN
INTERESTED PARTY MAY REQUEST A HEARING THAT WILL BE HELD
IN THE COURT’S DISCRETION.
     THE ADDRESS AT WHICH ANY RESPONSIVE MEMORANDUM
MUST BE FILED IS: CLERK, UNITED STATES BANKRUPTCY COURT FOR
THE DISTRICT OF MARYLAND, ROOM 8308, 101 WEST LOMBARD
STREET, BALTIMORE, MARYLAND, 21201. PLEASE SEND A COPY OF
ANY RESPONSIVE MEMORANDUM TO THE UNDERSIGNED.
                Case 19-26667    Doc 49   Filed 08/09/20   Page 2 of 4




                                      OBJECTION

      The Debtors, JAMES D. WEBSTER and DONNA M. WEBSTER, by their

attorney, Holly A Musselman, hereby objects to the Proof of Claim filed by

Department of the Treasury – Internal Revenue Service (Claim #21-1), and in

support thereof, states as follows:

      1. This matter is an Objection to a Proof of Claim pursuant to 11 U.S.C.

§502 and Bankruptcy Rules 3001 and 3007. This is a core matter under 28 U.S.C.

§§157(b)(2)(B) and (L), over which the court has jurisdiction to enter final orders

under 28 U.S.C. §§ 151 and 1334.

      2. On December 17, 2019 (the “Petition Date”), the Debtors filed a

Voluntary Petition for relief under Chapter 13 of the Bankruptcy Code.

      3. On February 21, 2020, the Meeting of Creditors was held.

      4. A Confirmation Hearing is set for August 11, 2020.

      5. That the deadline for governmental units to file a Proof of Claim in this

case was June 15, 2020.

      6. That on or about April 13, 2020, Department of the Treasury – Internal

Revenue Service (the “Creditor”) filed a Proof of Claim (the “Proof of Claim”) as

Claim No. 21-1 herein alleging an unsecured priority debt in the total sum of
               Case 19-26667      Doc 49   Filed 08/09/20   Page 3 of 4




$46,388.55. A copy of the creditor’s Proof of Claim No. 21-1 is attached hereto as

Exhibit A and is incorporated herein by reference.

      7. That Debtors dispute the stated claim and debt as they owed federal taxes

for 2016 in the amount of Three Thousand Three Hundred Twenty-One dollars and

no cents ($3,321.00); 2017 in the amount of Eight Thousand Twenty-Four dollars

and no Cents ($8,024.00); owed federal taxes for 2018 Eight Thousand Seven

Hundred Forty dollars and no cents ($8,740.00). A copy of the debtor’s 2016, 2017

and 2018 federal tax return indicating said amount due is attached hereto and

incorporated here as Exhibit B.

      8. That Creditor has attached no documentation demonstrating the arrearage.

      9. That the Creditor’s Proof of Claim as filed is defective and does not

provide any documentation to support their claim.

      10. That the Creditor’s claim should be disallowed because it has not provided

any accounting or proof as to the basis of their claim.

      11. That the Creditor is estopped from claiming any debt owed.

      WHEREFORE, Debtor respectfully requests that your Honorable Court:

             A. Disallow Claim Number 21-1 filed by Department of the

                Treasury – Internal Revenue Service, and

             B. Order such other and further relief as this Court may deem

                appropriate.
Case 19-26667   Doc 49   Filed 08/09/20   Page 4 of 4




                           /s/ Holly A Musselman
                     Holly A Musselman, Esquire
                     Federal Bar #13920
                     Law Office of Holly A Musselman, LLC
                     P O Box 94
                     3314 Paper Mill Road, Suite 103
                     Phoenix, MD 21131
                     (443) 318-4045
                     (410) 497-1200/Facsimile
                     hollymusselmanlaw@gmail.com
                     Attorney for Debtors
